PER CURIAM.
Whereas, heretofore, at a session of this court held on June 17, 1904, Frank W. Hovey made application to this court for an order admitting him to practice as an attorney and counselor in all the courts of this state, *203and was thereupon duly examined by this court as to his qualifications, and upon said examination was by this court found qualified, and there being opposition to his said application for admission to practice, this court thereupon proceeded to make inquiry as to the good moral character of said Frank W. Hovey, and, to that end, made an order referring that question to Hon. M. T. Allen, judge of the superior court of Los Angeles county, as referee, ■ to take testimony, and therefrom report to this court his findings concerning the character of said applicant, and said referee having thereafter made and filed in this- court his report and finding in regard to the moral character of said applicant, and the matter having been thereupon continued for argument and determination upon said report; and whereas, there has been no hearing or determination thereon, and by an act approved February 15,1905, it has been provided that power to make orders admitting persons to practice as attorneys and counselors in all the courts of this state is now lodged exclusively in the several district courts of appeal created by the amendment adopted November 8, 1904, to article 6 of the constitution: Now, therefore, it is ordered by this court that the aforesaid application of Frank W. Hovey be transferred to the district court of appeal for the second district for hearing and determination upon the report of said referee, and that the clerk of this court, when said district court of appeal is organized, do forthwith send to said court all the papers on file in said proceeding, together with a copy of this order and all other orders made by this court therein.